                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   HOWARD CLARK, TODD HALL,
                                       ANGELA PIRRONE, individually, on
                                  11   behalf of all others similarly situated, and         No. C 18-06113 WHA
                                       the general public,
                                  12
Northern District of California




                                                      Plaintiffs,
 United States District Court




                                  13                                                        ORDER RE MOTION TO
                                               v.                                           INTERVENE
                                  14
                                       THE HERSHEY COMPANY, a Delaware
                                  15   corporation,
                                  16                  Defendant.

                                  17

                                  18                                          INTRODUCTION

                                  19        In this food-mislabeling case, proposed intervenors move to intervene. For the following

                                  20   reasons, the motion is DENIED.

                                  21                                            STATEMENT

                                  22        Previous orders have stated the facts of this case. Briefly, defendant The Hershey

                                  23   Company sells chocolates with a fruit-flavored center called “Brookside Dark Chocolate.”

                                  24   Each of the Brookside products at issue in this action are sold in packages with labels that

                                  25   represent the product is made with “No Artificial Flavors.” These products contain malic acid,

                                  26   a synthetic chemical (SAC ¶¶ 6, 18). Plaintiffs, Howard Clark, Todd Hall, and Angela Pirrone,

                                  27   allege the “No Artificial Flavors” labeling is false and misleading due to the presence of malic

                                  28   acid in the product.
                                   1          The operative complaint, filed in March 2019 alleges twelve claims, including (1) fraud

                                   2   by omission, Cal. Civ. Code §§ 1709–1710, (2) negligent misrepresentation, Cal. Civ. Code §§

                                   3   1709–1710, (3) violation of California’s Consumers Legal Remedies Act (CLRA), Cal. Civ.

                                   4   Code §§ 1750, et seq., (4) violation of California’s Unfair Competition Law, Cal. Bus. & Prof.

                                   5   Code §§ 17200, et seq., (5) violation of California’s False Advertising Law, Cal. Bus. & Prof.

                                   6   Code §§ 17500, et seq., (6) breach of express and implied warranties, Cal. Com. Code §§ 2313

                                   7   and 2314, (7) violations of §§ 349 and 350 of New York General Business Laws, and (8)

                                   8   claims for breach of express and implied warranties under New York U.C.C. §§ 2-313 and 2-

                                   9   314.

                                  10          A November 2019 order granted defendant’s motion for summary judgment and allowed

                                  11   proposed intervenors to move to intervene as plaintiffs. The proposed intervenors, Suzanne

                                  12   Mirzoyan and Raymond Lee, accordingly filed the instant motion in December. Defendant
Northern District of California
 United States District Court




                                  13   opposes. This order follows full briefing and oral argument.

                                  14                                               ANALYSIS

                                  15          Generally, it is improper to allow intervention after denial of class certification due to an

                                  16   inadequate class representative because “it is a back-door attempt to begin the action anew.”

                                  17   Lidie v. State of Cal., 478 F.2d 552, 555 (9th Cir.1973). Once a class is certified, however,

                                  18   substitution may be allowed because a class acquires “a legal status separate from that of the

                                  19   named plaintiffs,” such that the named plaintiffs’ loss of standing does not necessarily call for

                                  20   the “simultaneous dismissal of the class action, if members of that class might still have live

                                  21   claims.” Birmingham Steel Corp. v. Tennessee Valley Auth., 353 F.3d 1331, 1336 (11th Cir.

                                  22   2003). In other words, a suit brought as a class action must be dismissed when there is no

                                  23   longer a case or controversy and no class has been certified. Employers-Teamsters Local Nos.

                                  24   175 & 505 Pension Tr. Fund v. Anchor Capital Advisors, 498 F.3d 920, 924 (9th Cir. 2007).

                                  25          Our situation here is slightly different than the above-mentioned ones, and there is no

                                  26   binding case law directly on point. In the above, either a class certification motion had not

                                  27   been filed or a court had ruled on the merits on a class certification motion already. Here,

                                  28   however, plaintiffs filed a class certification motion and the motion was denied as moot due to
                                                                                         2
                                   1   a summary judgment order finding that the named plaintiffs either did not rely on the label or

                                   2   did not suffer an injury due to the alleged mislabeling.

                                   3        Nonetheless, the reasoning from our court of appeals still applies — without standing, not

                                   4   only must plaintiffs’ motion for class certification be denied, the case must be dismissed.

                                   5   Lierboe v. State Farm Mut. Auto. Ins. Co., 350 F.3d 1018, 1023 (9th Cir. 2003). Defendant

                                   6   attempts to distinguish the instant case by pointing to the summary judgment order’s dismissal

                                   7   of plaintiffs’ claims based on a lack of prudential standing and not constitutional standing.

                                   8   Constitutional standing requires: (1) a concrete injury that is actual or imminent and not

                                   9   hypothetical; (2) fairly traceable to the defendant’s allegedly wrongful conduct; (3) that is

                                  10   likely to be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555,

                                  11   560–61 (1992). Here, plaintiff Clark’s injury was not caused by his reliance on the alleged

                                  12   mislabeling and plaintiffs Hall and Pirrone did not rely on the alleged mislabeling. Both of
Northern District of California
 United States District Court




                                  13   these failures in causation mean there is no longer a live case or controversy, and the case must

                                  14   be dismissed.

                                  15        Even if a motion to intervene were proper, the proposed intervenors have not shown good

                                  16   cause. As a preliminary matter, Rule 16 applies in determining whether the motion should be

                                  17   granted. Rule 16 states that deadlines in a scheduling order may only be modified for good

                                  18   cause. Here, a January 2019 scheduling order specifically provided a deadline of March 28,

                                  19   2019, to add new parties or to amend pleadings (Dkt. No. 29). The proposed intervenors argue

                                  20   that because they are not moving for leave to amend the complaint, only Rule 24 applies,

                                  21   which specifically addresses intervention. In this case, even though the proposed intervenors

                                  22   are not moving to amend the complaint, through the intervention motion, they are seeking to

                                  23   add new parties to serve as class representatives, for which the scheduling order provided a

                                  24   deadline.

                                  25        Following the summary judgment order, the proposed intervenors promptly submitted the

                                  26   instant motion (approximately two weeks after the order) as directed by the order. This case

                                  27   has been ongoing for over a year, however, and fact discovery has closed. Plaintiffs’ counsel

                                  28   have long known that the crux of the case is whether plaintiffs relied on the labeling and were
                                                                                       3
                                   1   injured by it, and yet chose to move for class certification with deficient plaintiffs. Good cause

                                   2   having not been shown, the motion to intervene is DENIED. Judgment will be entered in a

                                   3   separate order.

                                   4

                                   5        IT IS SO ORDERED.

                                   6

                                   7   Dated: February 6, 2020.

                                   8

                                   9
                                                                                              WILLIAM ALSUP
                                  10                                                          UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
